           Case 1:18-cv-04601-VEC Document 52 Filed 11/18/19 Page 1 of 3


MEMO ENDORSED
                                                                November 15, 2019

  By ECF
                                                          USDC SDNY
  Honorable Valerie E. Caproni                            DOCUMENT
  United States District Judge                            ELECTRONICALLY FILED
  Thurgood Marshall United States Courthouse              DOC #:
  40 Foley Square                                         DATE FILED: 11/18/2019
  New York, NY 10007

               Re:    Natural Resources Defense Council, Inc., et al. v. U.S. Department of
                      the Interior, et al., 18-CV-4596 (VEC), consolidated with National
                      Audubon Society, et al. v. U.S. Department of the Interior, et al., 18-
                      CV-4601 (VEC), and State of New York, et al. v. U.S. Department
                      of the Interior, et al., 18-CV-8084 (VEC)

  Dear Judge Caproni:

          The parties in the above-captioned consolidated cases jointly submit this
  letter in response to the Court’s order of November 1, 2019, ECF No. 60. As
  described in earlier letters, the parties have engaged in meet-and-confer discussions
  regarding materials to include in and exclude from the administrative record in
  these cases. See ECF Nos. 57, 59. The parties have now reached agreement on the
  scope of the administrative record. Defendants will send the complete, agreed-upon
  administrative record to the Plaintiffs today, and will lodge the administrative
  record with the Court on or before Wednesday, November 20, 2019.

         The parties have also reached agreement on the following matters related to
  the forthcoming cross-motions for summary judgment:

         Proposed Schedule: The parties had earlier proposed, and the Court ordered,
  that Plaintiffs’ motions for summary judgment be due 45 days after the scope of the
  administrative record is resolved, see ECF Nos. 54, 55, which—in light of today’s
  letter—would be Monday, December 30, 2019. Given counsel’s conflicting
  obligations in other cases and upcoming holidays, however, Plaintiffs respectfully
  request that their deadline to file summary judgment motions be extended to
  Friday, January 17, 2020. This is Plaintiffs’ first request to extend the summary
  judgment deadline, and Defendants do not object to this request.

         This change in the briefing schedule would—if the prior timelines remained
  in place—also make Defendants’ reply brief due on April 22, 2020. Given counsel’s
  family obligations around that time, Defendants respectfully request that the
  deadline to file that reply brief be extended to Friday, May 1, 2020. Plaintiffs do not
  object to this request.
        Case 1:18-cv-04601-VEC Document 52 Filed 11/18/19 Page 2 of 3



    Accordingly, the new proposed schedule for briefing cross-motions for
summary judgment would be:

             Plaintiffs’ motions for summary judgment due January 17, 2020.

             Defendants’ cross-motion for summary judgment and opposition to
              Plaintiffs’ motions due March 2, 2020, which is 45 days after Plaintiffs’
              motions.

             Plaintiffs’ replies in support of their motions and oppositions to
              Defendants’ cross-motion due April 1, 2020, which is 30 days after
              Defendants’ cross-motion.

             Defendants’ reply in support of their cross-motion due May 1, 2020,
              which is 30 days after Plaintiffs’ oppositions.

        Page Limits: The NRDC Plaintiffs and Audubon Plaintiffs previously agreed
to file joint briefs at the summary judgment stage, see ECF No. 54, and noted,
pursuant to the Court’s suggestion, see ECF No. 53 at 7, that they would likely seek
leave to file longer briefs. Accordingly, the NRDC Plaintiffs and Audubon Plaintiffs
respectfully request that their joint briefs at the summary judgment stage be limited
to 40 pages, which is less than the 50 pages they would have collectively had if they
were filing separate briefs. Defendants do not object to this request.

       The State Plaintiffs do not request any changes to the default 25-page limit
for their briefs at the summary judgment stage.

      Defendants respectfully request a limitation of 60 pages for their cross-
motion/opposition brief, and 30 pages for their reply. Plaintiffs do not object to this
request

       Statements of Undisputed Fact: Because these cases arise under the
Administrative Procedure Act (APA), and the Court’s review of the challenged
agency action will be based on the administrative record, the parties understand
that Local Rule 56.1 Statements of Undisputed Fact are not required. See, e.g., Just
Bagels Mfg., Inc. v. Mayorkas, 900 F. Supp. 2d 363, 372 n. 7 (S.D.N.Y. 2012)
(directing parties not to submit Local Rule 56.1 statements in APA case); Brodsky v.
U.S. Nuclear Regulatory Comm’n, No. 09-cv-10594 (LAP), 2015 WL 1623824, *3
(S.D.N.Y. Feb. 26, 2015) (similar). The parties respectfully request that the Court
confirm the parties’ understanding.

      We thank the Court for its consideration of and attention to these matters.




                                           2
          Case 1:18-cv-04601-VEC Document 52 Filed 11/18/19 Page 3 of 3



                                             Respectfully submitted,

GEOFFREY S. BERMAN                           /s/ Ian Fein
United States Attorney for the               Ian Fein (admitted pro hac vice)
Southern District of New York                Natural Resources Defense Council
                                             415-875-6147
By: /s/ Andrew E. Krause                     ifein@nrdc.org
    Andrew E. Krause
    Assistant United States Attorney         Counsel for NRDC Plaintiffs
    212-637-2769
    andrew.krause@usdoj.gov
                                             /s/ Eric R. Glitzenstein
Counsel for Defendants                       Eric R. Glitzenstein (admitted pro hac vice)
                                             Center for Biological Diversity
                                             202-849-8401 ext. 109
FOR THE STATE OF NEW YORK                    eglitzenstein@biologicaldiversity.org

LETITIA JAMES                                Counsel for Audubon Plaintiffs
Attorney General

By: /s/ Matthew Eisenson
    Matthew Eisenson
    Assistant Attorney General
    212-416-8446
    matthew.eisenson@ag.ny.gov

Counsel for the States
                            IT IS HEREBY ORDERED that the parties' proposed briefing
                            schedule and page limits are adopted.

                            Local Rule 56.1 Statements are not required in this case.
cc:     ECF service list   SO ORDERED.


                                                        11/18/2019
                           HON. VALERIE CAPRONI
                           UNITED STATES DISTRICT JUDGE




                                            3
